DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Status of the Claims
Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 35, 36, 39 and 43-45 are pending; claims 4, 7-9, 11-12, 14-15, 18, 20-25, 28-34, 37-38, 40-42 and 46 are canceled; claims 1 and 45 are amended; and claims 43 and 44 are withdrawn. Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 35, 36, 39 and 45 are examined below.

Priority
The present application was filed 09/25/2014. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/2013/033249, filed 03/21/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/618,132, filed 03/30/2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 36, 39 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al., WO2010/005991A2 in view of Mason et al., Double immunofluorescence labelling of routinely processed paraffin sections, 191, (2000), p. 452-461, Lett et al., US PG Pub No. 2008/0212866A1, Cline et al. US PG Pub No. 2008/0032328A1, Rhody, Lecture: 2: Geometric Image Transformations, (2005), (38 pages) Available at: https://www.cis.rit.edu/class/simg782/lectures/lecture_02/lec782_05_02.pdf (Accessed 02/24/2020) and Sood et al., US Patent No. 7,629,125 (IDS entered 02/23/2017).
Regarding claims 1 and 45, Katz et al. teach a method of detecting tumor cells in a biological sample, the method comprising contacting sample on a solid support (see e.g. para page 54, para 2 page 54, para 2, sample on a slide) with a first binder for a target protein (e.g. anti-CD45), staining the sample with a fluorescent markers (FITC dye conjugated anti-IgG), Katz further teaching counterstaining with DAPI, i.e. staining with a fluorescence marker that 
Katz et al. teaches subsequently the CD45 slide was contacted (contacting the same sample) with a probe for at least one target nucleic acid sequence, thus hybridizing the probes with the target sequence (see e.g. paras page 5, para 2 and page 54-55, para 1, via FISH, thereby staining with fluorescent marker as well as counterstaining with DAPI). Katz et al. teaches detecting the fluorescence signal from the probes (the fluorescent markers), and generating an image from the detected signals (see page 54-55, para 1 and page 55, para 2), thereby Katz address generating a second image as claimed. 
Katz et al. further teach fields were matched (referring to the FISH images) to corresponding CD45 immunofluorescent images by x and y coordinates (see page 55, para 2) and imaged for signal for different chromosomes, as such Katz et al. also teach generating a composite image that provides the relative locations of both the target protein (first image) and the target nucleic acid (second image), wherein generating the composite image comprises acquiring coordinates from the images, matching the coordinates such to align the images. Katz’s composite image thereby allows direct comparison of the results of the first image with those of the second image on a cell by cell basis (since both images comprise imaging subcellular components, i.e. visualizing components within the individual cells (at cellular level). 
Katz does teach selecting cells of interest based on CD45 staining, contacting the selected cells with labeled nucleic acid probe, and detecting via FISH (see page 5, lines 13-18).
Although Katz et al. does teach selecting cells of interest based on the first binder, Katz fails to specifically teach selecting a region of interest (ROI) from the initial image, and detecting 
Mason et al. is an example in the art demonstrating the observation of DAPI stained and fluorescent marker stained cells of a sample at both high and low magnification, see Mason show that by using low magnification, regions of a slide comprising DAPI stained cells of interest are observable, whereas with high magnification, co-expression of particular markers within the cells of the region are observable (see at Figure 6b).
Regarding image acquisition, Lett et al. teach problems with recording a high resolution image for an entire imaged area is storage (size of the image to be stored is very large, and to store multiple images would require large storage) and lack of efficiency with standard cameras (unable to take a high resolution image of an entire slide at once because lacks sufficient field of view and imaging arrays are not large enough within the camera, para [0133]). Lett each with regard to imaging a whole slide, first generating a low resolution image of an entire slide, identifying important regions (ROI, for example structures with high signal for fluorophore) and collecting a high resolution image of only the important region (paras [0134]-[0139]). Lett teach at para [0003], focusing on areas where fluorophore/antibody combinations may bind in order to observe cancerous cells (for example).

	Rhody et al. teach image transformations are used for the purpose of image registration and distortion removal (see cover page). Rhody teach at page 1 it is often necessary to perform spatial transformations for example in order to align images taken at different times or with different sensors. See page 2, Rhody teach spatial transformation of points from x, y coordinates of an image to a new coordinate system, see an example at page 2 showing use of coordinate mapping (see the figure at page 2, showing registration/mapping of points from one image to points in a new coordinate system (rotated)). See also Rhody discuss transformations in terms of rotation, translating and scaling an image (page 3, 5 and 8 for example). 
	Sood et al. teach methods for sequential analysis of sample in order to determine characteristics of the sample, such as presence, absence, concentration and/or spatial distribution of multiple biological targets in a sample; see in particular Sood teach many techniques are limited by how few targets they are able to detect at one time (col. 1, lines 5-30). The ability to perform sequential analysis, as in Sood, addresses additional issue such as the need for additional samples or situations where only a limited amount of sample is available for analysis (col. 1 as cited; see also col. 6, lines 29-32). Sood et al. teach methods comprising detection of multiple target sequentially (col. 6, lines 46-63), the methods encompassing detection techniques including IHC and in-situ hybridization techniques (as in Katz, see for example col. 12, starting at line 51, and col. 13, line58, col. 14, lines 51-59). In particular Sood teaching modifying binder/signal generator in order to remove signal (and or binder) for subsequent detection (see 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the claimed invention to have modified Katz et al., in order to obtain an initial low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells, as in Mason. The ordinarily skilled artisan would be motivated to obtain the first initial low resolution image in order to indicate the areas of interest containing the particular co-expressed markers without requiring search of the entire imaged field. Additional motivation would be that this technique saves on the large amount of storage required for imaging entire specimens (Lett, teaching it is not desirable to store large fields at high resolution as this takes up much storage space. Lett teaching instead to take a low resolution image to determine a ROI). 
	Further, although Katz is silent regarding from what feature of the morphologically stained image the x and y coordinates are noted, it would have been obvious that the noted x and y coordinates as taught by Katz be coordinates obtained from the observation of the stained morphological features, i.e. those observed by the fluorescent marker, e.g. features such as cell nuclei as in Cline et al., as this would be an obvious matter of using a known technique for its known purpose, since it was recognized as taught by Cline, that morphological features (e.g., such as center of nuclei is usable for image registration) aligning two separately acquired images. One of ordinary skill would have recognized that applying the known technique of using morphological feature to co-register images, would predictably result in a composite image where the features in each independent image are appropriately aligned.

	One of ordinary skill would have a reasonable expectation of success modifying Katz as indicated above, in order to obtain an initial low resolution image from which regions of interest co-expressing targeted markers can be determined, map coordinates based on morphological features visible from staining from a first image to a second image, and establish a coordinate transform for the alignment of the images, when performing methods that result in generation of a composite image because each of these techniques is an art recognized imaging practice performed by those of skill in the art at the time in order to successfully combine separate images to visualize co-expressed markers in cells of interest in samples having large fields of view, each of the modification is an art recognized improvement in the technique of generating a composite image. The modifications would be expected to minimize storage requirements for the data, while allowing visualization of the co-expressed targets without distortion in the composite image, and as such the modification would be considered improvements to the method.
prima facie obvious to the ordinarily skilled artisan to have modified the first binder (i.e., to have removed the first binder for a target protein), for example as in Sood, in order to prepare the sample for subsequent, sequential detection because those of ordinary skill at the time recognized that it was desirable, and sometimes necessary, to be able to visualize multiple different targets in a single sample, this allowing the practitioner to further determine characteristics of the sample, such as presence, absence, concentration and/or spatial distribution of multiple biological targets in a single biological sample. Further, one would be motivated to improve the method such to allow sequential detection as in Sood because such modification obviates a need for additional samples, further making the method applicable to scenarios where only a limited amount of sample is available for analysis. One of ordinary skill in the art would have a reasonable expectation of success because Sood teach their technique allows the successful repeated detection (such as staining) for detection of a large number of different targets (detectable by either IHC and/or ISH techniques) in a single sample; and considering Katz teach detection by both IHC and ISH, one would expect the sequential detection technique comprising modification of binder/signal of Sood to be successfully applicable for the improvement of Katz. 
Regarding claims 2 and 3, as cited at para page 55, para 2 above, the fields were matched from the x and y coordinates (location) of said first image (CD45 labeling) and from the FISH image results, thereby addressing generation of a composite image. 
Regarding claim 5, the combination of the cited art above does address a composite image generated by combining signal from a higher resolution first image and a second image.

Regarding claim 10, see e.g. Katz et al. Figures 8 and 9, images (from generating said first and second images) comprise generating an image that resembles a bright field stain (i.e. generating a bright field-type image, said image resembling an H&E stained image, thereby considered to resemble a simulated H&E stained image).
Regarding claim 13, Katz et al. teach regarding Figures 8A-D, page 8-9, Figure 8A-D, that the images exhibiting combined IHC for CD45 and two-color FISH show clonal abnormalities for chromosome 10 and Surfactant A in CD45-negative cells; as such Katz is teaching selecting regions of interest (i.e. abnormalities) at least in part, based on morphological information from the bright field type images. Further, the combination of the cited art establishes it would have been obvious to have selected a region of interest based on morphological features, such as nuclei center, etc. Therefore, the combination of the cited art further addresses indicating and selecting a region of interest based at least in part on morphological information from the first image.
Regarding claims 16 and 17, Katz et al. teach anti-CD45 antibody (e.g., fluorescently labeled, see e.g. para [0013]).
Regarding claims 19, Katz et al. also teach staining for at least one additional binder, i.e. cytokeratin (anti-cytokeratin), see e.g. page 63, para 1, Katz et al. teach staining with anti-CD45 and staining with pan-cytokeratin fluorescent antibodies. 
 Regarding claim 26, Katz et al. teach digesting the sample by a proteinase prior to step (2)(a), see e.g. page 54-55, para 1, digested with 0.5 g/ml Protease.

Regarding claim 36, as indicated in the citations above, Katz et al. does teach a method of analyzing a biological sample comprising providing the composite image as claimed in claim 1 (see Katz et al. above), analyzing the expression of protein and the nucleic acid sequences of interest to identify abnormalities and circulating cancer cells from said composite image (see citations above, including e.g. Figure 8).
Regarding claim 39; Katz et al. also reads on creating a color blended composite image for the first image (combined DAPI and anti-CD45), said image including the target protein, the morphological information (see figures cited above) and the fluorescent marker (i.e. labeled anti-IgG for detecting targeted CD45). 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al. in view of Mason et al., Lett et al., Cline et al., Rhody and Sood et al., as applied to claim 1 above, and further in view of Zhen et al., Poly-FISH: A Technique of Repeated Hybridizations That Improves Cytogenic Analysis of Fetal Cells in Maternal Blood, 18, (1998), p. 1181-1185. 
Katz et al. and the cited prior art teach a method substantially as claimed (see detailed citations for each and analyses presented previously above).
Although Sood does teach modification of signal following IHC or ISH target detection techniques, modification by several modes of modification including for example removal of binder or signal generator (e.g., col. 17 of Sood), Katz et al. and the cited art fails to teach the method, wherein specifically after step (2)(d) (generating the image comprising the target nucleic acid), signal is modified by oxidation, stripping, photobleaching, or a mixture thereof, and steps 
Zhen et al. teach a technique specifically comprising removal (stripping away) previous hybridized probes from a specimen to allow rehybridization with different probes, Zhen teaching this technique in order to improve FISH efficiency (see abstract). Zhen teach this approach allows the benefit of analysis of multiple targets on the same specimen (see performed at least 9 time, using up to 3 probes simultaneously) (see also page 1184, col., 1 para 1 of Discussion).
It would have been prima facie obvious to one having ordinary skill in the art, when performing the method of Katz et al. and the cited prior art, to have further modified the method in order to strip away the hybridized probe and repeat steps (2)(a) through (2)(d) with additional probes for other interested targets, one being motivated to do so as a result of the benefits as taught by Sood et al. previously above, and further in order to allow detection of multiple targets and to improve efficiency of the technique (by allowing multiple detected targets on a single specimen), as is taught by Zhen to be desirable to those of ordinary skill (Zhen’s motivations consistent with Soods, namely improvement by allowing multiple target detection). One of ordinary skill would have a reasonable expectation of success doing so because Zhen teach it is feasible to strip away and rehybridize a sample with different probes up to 9 times. 

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of the independent claims under 35 U.S.C. 103 (remarks pages 9-14), with respect to the amendments to the independent claims (previously recited at dependent 
In response to applicant's arguments suggesting that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the rejection only takes into account knowledge within the level of ordinary skill at the time. It was known in the art that modification of binders and stains, followed by sequential staining provides an improvement in image analysis (Wählby, cited previously, and further Sood et al., Sood et al. cited presently in the pending grounds of rejection).

Applicant reasserts (remarks page 13), that matching x and y coordinates is an inherently different principle of operation from aligning images by geometric transformation. Applicant argues this modification is changing Katz’s technique by requiring alignment. For the reasons as indicated, this argument is not persuasive (see above), and it is maintained that it would have been obvious to have performed the modification for the reasons as discussed in detail in the rejection previously and above.
Similarly, Applicant maintains previous argument specific to Rhody et al. (remarks page 13-14). See the previous response to this argument (Final Action, page 23 and also the Advisory Action, 11/06/2020). Applicant asserts no reason to modify in view of Rhody, however see the rejection as pending, specifically one would motivated to incorporate the teachings of Rhody, namely to establish a coordinate transform because this would allow matching of coordinates from one image to the next, see as indicated in the rejection it would be obvious to modify because this would account for alignment issues arising from translation, rotation and scaling. As indicated, considering images are not obtained simultaneously, it would be expected that images would experience slight distortions/differences, from one image to the next. The ordinarily skilled artisan would appreciate the teaching of Rhody is providing an improvement to the matching/coordinating of images.
Applicant's arguments specific to the dependent claims refer to the remarks above directed at the independent claim (see as addressed in detail). 
Regarding the rejection of claims on the ground of non-statutory double patenting, see also remarks page 15, Applicant refers to remarks set forth and addressed in detail above. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641